Three persons, including the appellant, were informed against in an information in the first count of *Page 563 
which it was charged "That on the 25th day of September, 1940, at and in the County of Okaloosa, State of Florida, Roy Bess, Delmar Dollar and Jesse C. Barton unlawfully, carelessly and recklessly and with culpable negligence and with reckless disregard for the life and safety of one Jim Foley, did make an assault upon the said Jim Foley and did then and there by their act, procurement and culpable negligence, as aforesaid, strike and wound the said Jim Foley upon his head and body thereby inflicting on, in and upon the head and body of the said Jim Foley certain mortal wounds of and from which he did then and there die."
There was a second count in the information but the appellant was convicted on the first count. The two other defendants were acquitted.
Motion for new trial was made and denied.
The appellant contends that the evidence was insufficient to support the verdict and judgment.
There appears little or no conflict in the testimony. The testimony shows conclusively that the deceased came to his death by reason of his skull being fractured by a blow delivered by appellant over the left ear of the deceased. There is no contention, that the lick was struck with intent to kill or that the wound was inflicted with a deadly weapon. Neither of these elements is necessary to support a conviction of manslaughter. The jury heard the evidence and received proper instructions from the court and returned a verdict of guilty as stated, supra. The trial court heard and considered the motion for new trial and endorsed the verdict of the jury by denying new trial.
On authority of our opinions and judgments in the cases of Johns v. State, 134 Fla. 358, 183 So. 732; Bowman v. State,114 Fla. 29, 152 Sou, 739; Smith v. State, 129 Fla. 775, *Page 564 176 So. 781, and Smith v. State, 142 Fla. 468, 194 So. 873, the judgment is affirmed.
So ordered.
Affirmed.
BROWN, C. J., WHITFIELD and ADAMS, J. J., concur.